          Case 2:19-cv-13078-JCZ Document 25 Filed 08/06/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 RAYMOND HAROLD KIMBLE, III                                                       CIVIL ACTION

 VERSUS                                                                             NO. 19-13078

 JOSEPH P. LOPINTO, III, ET AL.                                              SECTION: “A”(1)


                                            OR D ER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the objection to the Magistrate

Judge’s Report and Recommendation, hereby approves the Report and Recommendation of the

United States Magistrate Judge and adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that plaintiff’s complaint is DISMISSED WITH PREJUDICE as

frivolous and/or for failure to state a claim upon which relief may be granted.

       August 6, 2020


                                             __________________________________________
                                             UNITED STATES DISTRICT JUDGE
